Citation Nr: 1145710	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic bronchitis with chronic obstructive pulmonary disorder (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1962 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which, in pertinent part, denied a claim for a rating in excess of 10 percent for the chronic bronchitis with chronic obstructive pulmonary disorder (COPD). 
 
In November 2009, the Board remanded the increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to the remand directives, the AOJ obtained outstanding records of pertinent treatment identified by the Veteran and provided him with a new VA examination in February 2011 to evaluate the current level of severity of his chronic bronchitis with COPD disability.  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REFERRED back to the RO.  This claim has been raised in a February 2009 medical statement from the Veteran's treating VA physician, in which she concludes that the Veteran is unable to work, in part, because of his chronic bronchitis with COPD disability.  The February 2011 VA examination also shows that the Veteran asserts that his chronic bronchitis with COPD disability precludes him from being employed.  See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU); See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's inferred claim for TDIU is REFERRED back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since the Board remanded the current matter on appeal in November 2009, the Veteran has submitted a copy of a favorable June 2008 Social Security Administration (SSA) disability benefits determination that discusses the Veteran's chronic bronchitis with COPD disability.  Upon review of the record, it is evident that all SSA records (including medical records associated with that June 2008 determination) are not present.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim (including SSA records) irrespective of the fact that the alleged records are in federal custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this instance, records have been identified to be in federal custody, and they are potentially relevant to the claim for an increase rating for chronic bronchitis with COPD disability.  

In addition, it does not appear that VA has the Veteran's current address on file.  Because of the lack of a proper address for the Veteran, the Veteran may not have received key correspondence from VA.  Specifically, there is no indication that the Veteran received a copy of a June 2011 supplemental statement of the case (SSOC) as it was returned as undeliverable.  The RO/AMC should contact the Veteran to confirm his current address to ensure that all correspondence regarding his appeal reaches him in a timely manner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that the Veteran's last known address on file has been updated in VA systems. 

2.  Request from the Social Security Administration (SSA) all medical and adjudicative records that are related to the award of SSA disability benefits to the Veteran.  Associate any records received with the claims file.

3.  Thereafter, the RO should readjudicate the Veteran's increased rating claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


